           Case 1:20-cv-10009-CM Document 3 Filed 12/07/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DENISE JONES,

                             Plaintiff,                             20-CV-10009 (CM)
                     -against-                         ORDER DIRECTING PAYMENT OF FEE
                                                         OR AMENDED IFP APPLICATION
NIA HENDERSON, et al.,

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff brings this action pro se. To proceed with a civil action in this Court, a plaintiff

must either pay $400.00 in fees – a $350.00 filing fee plus a $50.00 administrative fee – or, to

request authorization to proceed in forma pauperis (IFP), that is, without prepayment of fees,

submit a signed IFP application. See 28 U.S.C. §§ 1914, 1915.

       Plaintiff submitted an IFP application, but her responses do not establish that she is

unable to pay the filing fees. Plaintiff states that she is employed with gross yearly pay or wages

of $69,000.00, and that she also receives payments from a pension, annuity, or life insurance.

She asserts that she has nothing in the bank and does not own any property. Plaintiff indicates

that she has one dependent, but states that she has no housing, transportation, or utility expenses.

She also asserts that she has student loan debts totaling about $14,000.00. Thus, it appears that

Plaintiff may have sufficient funds to pay the filing fees.

       Accordingly, within thirty days of the date of this order, Plaintiff must either pay the

$400.00 in fees or submit an amended IFP application. If Plaintiff submits an amended IFP

application, it should be labeled with docket number 20-CV-10009 (CM), and address the

deficiencies described above by providing facts to establish that she is unable to pay the filing
           Case 1:20-cv-10009-CM Document 3 Filed 12/07/20 Page 2 of 2




fees. If the Court grants the amended IFP application, Plaintiff will be permitted to proceed

without prepayment of fees. See 28 U.S.C. § 1915(a)(1).

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, the case

shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, the action will be dismissed.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant

demonstrates good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:    December 7, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  2
